Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

xX

 

ROBERT M. SCOTTO, individually and on behalf of all others
similarly situated,

Plaintiff, COMPLAINT

JURY TRIAL

-against-
DEMANDED

VICVIC CORPORATION d/b/a SEVENTH STREET CAFE, and
VICTOR SCOTTO, as an individual,

Defendants.

 

1.

Plaintiff, ROBERT M. SCOTTO, (hereinafter referred to as "Plaintiff"), by his
attorneys at Helen F. Dalton & Associates, P.C., alleges, upon personal knowledge as

to himself and upon information and belief as to other matters, as follows:

PRELIMINARY STATEMENT
Plaintiff, ROBERT M. SCOTTO, through undersigned counsel, brings this action
against VICVIC CORPORATION d/b/a SEVENTH STREET CAFE, and
VICTOR SCOTTO, as an individual, (hereinafter referred to as "Defendants"), to

 

recover damages for egregious violations of state and federal wage and hour laws
arising out of Plaintiff's employment at VICVIC CORPORATION d/b/a SEVENTH
STREET CAFE, located at 126 Seventh Street, Garden City, New York 11530.

. Asa result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.
10.

11,

12.

13.

14.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff ROBERT M. SCOTTO residing at 18 Gaffney Street, Glen Cove, New York
11542, was employed by Defendants at VICVIC CORPORATION d/b/a SEVENTH
STREET CAFE from in or around November 2011 until in or around December
2017.
Upon information and belief, Defendant, VICVIC CORPORATION d/b/a SEVENTH
STREET CAFE, is a corporation organized under the laws of New York with a
principal executive office at 126 Seventh Street, Garden City, New York 11530.
Upon information and belief, Defendant, VICVIC CORPORATION d/b/a SEVENTH
STREET CAFE, is a corporation authorized to do business under the laws of New
York.
Upon information and belief, Defendant VICTOR SCOTTO owns and operates
VICVIC CORPORATION d/b/a SEVENTH STREET CAFE.
Upon information and belief, Defendant VICTOR SCOTTO is the Chief Executive
Officer of VICVIC CORPORATION d/b/a SEVENTH STREET CAFE.
Upon information and belief, Defendant VICTOR SCOTTO is an agent of VICVIC
CORPORATION d/b/a SEVENTH STREET CAFE.
Upon information and belief, Defendant VICTOR SCOTTO has power over
personnel decisions at VICVIC CORPORATION d/b/a SEVENTH STREET CAFE,
15.

16.

17.

18.

19.

20.

21.

22,

23.

Upon information and belief, Defendant VICTOR SCOTTO has power over payroll
decisions at VICVIC CORPORATION d/b/a SEVENTH STREET CAFE.

Defendant VICTOR SCOTTO has the power to hire and fire employees at VICVIC
CORPORATION d/b/a SEVENTH STREET CAFE, establish and pay their wages,
set their work schedule, and maintains their employment records.

VICTOR SCOTTO hired Plaintiff for the position and promised Plaintiff that he
would receive certain compensation for performing such duties.

VICTOR SCOTTO was responsible for setting Plaintiffs rate of pay and was
responsible for paying Plaintiff during the weeks that Plaintiff actually received
compensation for his services.

VICTOR SCOTTO informed Plaintiff what his job duties would be and the hours that
he was expected to work each week.

During all relevant times herein, Defendant VICTOR SCOTTO was Plaintiff's
employer within the meaning of the FLSA and NYLL.

On information and belief, VICVIC CORPORATION d/b/a SEVENTH STREET
CAFE is, at present and has been at all times relevant to the allegation in the
complaint, an enterprise engaged in interstate commerce within the meaning of the
FLSA in that the entity (i) has had employees engaged in commerce or in the
production of goods for commerce, and handle, sell or otherwise work on goods or
material that have been moved in or produced for commerce by any person: and (ii)

has had an annual gross volume of sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff ROBERT M. SCOTTO was employed by Defendants at VICVIC
CORPORATION d/b/a SEVENTH STREET CAFE from in or around November
2011 until in or around December 2017.
During Plaintiff ROBERT M. SCOTTO’S employment by Defendants at VICVIC
CORPORATION d/b/a SEVENTH STREET CAFE, Plaintiff's primary duties were as
manager, while performing other miscellaneous duties as needed from in or around

November 2011 until in or around December 2017.
24,

25.

26,

27.

28,

29.

30.

31,

32.

33,

34,

Plaintiff ROBERT M. SCOTTO was in charge of the day to day operations of
VICVIC CORPORATION d/b/a SEVENTH STREET CAFE for the duration of his
employment from in or around November 2011 until in or around December 2017.
Plaintiff ROBERT M. SCOTTO worked approximately fifty to sixty (50 to 60) or
more hours per week at VICVIC CORPORATION d/b/a SEVENTH STREET CAFE
from in or around August 2014 until in or around December 2017.

Plaintiff ROBERT M. SCOTTO was informed by Defendants that he would be paid
approximately $1,623.00 per week when he began working for Defendants in or
around August 2014.

Defendants illegally withheld pay from Plaintiff ROBERT M. SCOTTO during his
employment by Defendants by not compensating Plaintiff at all for certain weeks of
his employment.

Plaintiff ROBERT M. SCOTTO was not compensated at all for approximately 52
weeks of employment from in or around August 2014 until in or around August 2015.
Additionally, Plaintiff ROBERT M. SCOTTO was not compensated at all for any of
his hours worked for any weeks from in or around August 2014 until in or around
May 2017.

Defendants then paid Plaintiff ROBERT M. SCOTTO a reduced rate of $487.00 per
week from in or around June 2017 until in or around December 2017.

Although Plaintiff ROBERT M. SCOTTO worked approximately fifty to sixty (50 to
60) or more hours per week during his employment by Defendants from in or around
August 2014 until in or around December 2017, Defendants did not pay Plaintiff time
and a half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff

seeks compensatory damages and liquidated damages in an amount exceeding
35.

36.

37,

38,

39,

40,

4],

42.

$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(6).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.
43,

44,

45,

46.

47.

48,

49,

50.

At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-13.

Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION

Unpaid Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Defendants willfully failed to pay Plaintiff's wages for hours worked in violation of
29 U.S.C. §206(a).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to compensating the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

FOURTH CAUSE OF ACTION
Unpaid Wages Under The New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs,
51. At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

52. Defendants failed to pay Plaintiff’s wages for hours worked in violation of New York
Labor Law Article 6.

53. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid wages and an amount equal to his
unpaid wages in the form of liquidated damages, as well as reasonable attorney’s fees

and costs of the action, including interest in accordance with NY Labor Law §198 (1-

a).

FIFTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

54. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

55. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiff's primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

56. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

SIXTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
57. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs,
58. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195()
59. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully requests that judgment be granted:
Case 2:20-cv-03544-JMA-AYS Document1 Filed 08/06/20 Page 8 of 9 PagelD #: 8

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff unpaid wages;

d. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

e. Awarding Plaintiff prejudgment and post-judgment interest;

f. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

g. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial
by jury on all questions of fact raised by the complaint.

Dated: This ( Q. day of August 2020. / | pe

Réman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
Case 2:20-cv-03544-JMA-AYS Document1 Filed 08/06/20 Page 9 of 9 PagelD #: 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ROBERT M. SCOTTO, individually and on behalf of all others similarly situated,
Plaintiff,
-against-

VICVIC CORPORATION d/b/a SEVENTH STREET CAFE, and VICTOR SCOTTO, as an
individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiff
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

VICVIC CORPORATION d/b/a SEVENTH STREET CAFE
126 SEVENTH STREET

GARDEN CITY, NEW YORK 11530

VICTOR SCOTTO
126 SEVENTH STREET
GARDEN CITY, NEW YORK 11530
